

115 HR 2816 IH: Great Smoky Mountains National Park Agreement Act of 2017
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2816IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Mr. Meadows introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize a settlement in accordance with the agreement entered into by the Tennessee Valley
			 Authority and the United States Department of the Interior, and counties
			 within the Great Smoky Mountains National Park.
	
 1.Short titleThis Act may be cited as the Great Smoky Mountains National Park Agreement Act of 2017. 2.AuthorizationFrom funds previously appropriated to the National Park Service in the construction account for that agency in the Consolidated Appropriations Act, 2012 (Public Law 112–74), the National Park Service shall transfer $35,200,000 to counties within Great Smoky Mountains National Park in accordance with the Memorandum of Agreement entered into by the Tennessee Valley Authority and the United States Department of the Interior, dated February, 2010, that supersedes the agreement of July 30, 1943.
		